                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION



ALLEN JAMEL ROBINSON                                CIVIL ACTION NO. 18-1512

                                                    SECTION P

VERSUS                                              JUDGE TERRY A. DOUGHTY

DARRYL VANNOY                                       MAG. JUDGE KAREN L. HAYES



                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that the instant proceeding is

DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.

        MONROE, LOUISIANA, this 4th day of January, 2019.




                                     ______________________________________
                                               Terry A. Doughty
                                            United States District Judge
